Citation Nr: 0336163	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-07 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
death pension in the amount of $9584.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had active service from November 1965 to October 
1967.  He died on August [redacted], 1991.  The appellant is his 
surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in November 2000 by the Committee on 
Waivers and Compromises of the Cleveland, Ohio, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the appellant's claim for a waiver of recovery of an 
overpayment of death pension in the amount of $9584.

The issue of whether recovery of the overpayment of death 
pension would be against equity and good conscience is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant if further 
action is required on her part. 


FINDINGS OF FACT

1.  The appellant's indebtedness to the Government in the 
amount of $9584 was properly created.

2.  The appellant did not clearly understand her obligation 
to report to VA her receipt of income from the Social 
Security Administration.


CONCLUSION OF LAW

The creation of the overpayment of death pension to the 
appellant in the amount of $9584 did not involve fraud, 
misrepresentation, or bad faith on her part.  38 U.S.C.A. 
§ 5302(c) (West 2002); 38 C.F.R. § 1.962(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.    See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In the instant case, 
the Board's decision finds that there does not exist in 
connection with the claim by the appellant for a waiver of 
recovery of an overpayment of death pension an indication of 
fraud, misrepresentation, or bad faith on her part and 
remands the issue of whether recovery of the overpayment 
would be against equity and good conscience for further 
development of the evidence.  Such being the case,  the Board 
finds that VA has complied with the requirements of the 
statute with regard to the issue of whether the appellant 
engaged in fraud, misrepresentation, or bad faith in 
connection with the creation of her indebtedness to the 
Government.  

A statute provides that, with regard to recovery of payments 
or overpayments of any benefits under laws administered by 
VA, the recovery of any payment or the collection of any 
indebtedness may not be waived if there exists in connection 
with the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining a waiver of such 
recovery or the collection of such indebtedness.  See 
38 U.S.C.A. § 5302(c) (West 2002).  A regulation provides 
that misrepresentation must be more than non-willful or mere 
inadvertence.  See 38 C.F.R. § 1.962(b) (2003).  The COWC 
considered the facts in this case and found that the 
appellant did not demonstrate bad faith, misrepresentation, 
or fraud in the creation of the overpayment now at issue. 
Nevertheless, the Board must render an independent 
determination in that regard.  See Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).  

Because the appellant has not questioned the validity of the 
indebtedness, and because the Board is satisfied that the 
debt was properly created, that question need not be examined 
further.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 
(1991).

The record reveals that, in September 1998, the appellant, 
who was in receipt of VA death pension benefits, was awarded 
disabled widow's benefits by the Social Security 
Administration (SSA).  She did not promptly report to the VA 
RO her receipt of income from SSA.  After the RO received 
information from SSA about the benefits that agency had paid 
and was paying to the appellant, the RO notified her in June 
2000 that her VA death pension payments were being reduced 
and that an overpayment had been created in her account.  In 
a statement received in April 2002, the appellant stated 
that: when she applied to SSA for benefits, she showed that 
agency proof of her income from VA; the offices of SSA and VA 
were in the same building and "I thought they were all 
connected".  In December 2003, the appellant's 
representative argued that she had been confused about her 
entitlement to various Government benefits.

The Board finds that there is insufficient evidence of record 
to find that the appellant's failure to report her SSA income 
to the RO involved fraud, misrepresentation or bad faith or 
was willful.  The Board concludes that there does not exist 
in connection with the creation of the appellant's 
indebtedness an indication of fraud, misrepresentation, or 
bad faith on her part, and the appeal will be granted to that 
extent.


ORDER

The creation of the appellant's indebtedness to the 
Government in the amount of $9584 did not involve fraud, 
misrepresentation, or bad faith on her part.  The appeal is 
granted to that extent.


REMAND

There shall be no recovery of such an indebtedness under laws 
administered by the Secretary of Veterans Affairs when it is 
determined that such recovery would be against equity and 
good conscience.  See 38 U.S.C.A. § 5302(a)  (West 2002). The 
phrase "equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  See 38 
C.F.R. § 1.965(a) (2003).  In making such a decision, 
consideration will be given to such factors as: the relative 
fault of the debtor vis- à-vis VA; whether collection of the 
debt would deprive the debtor of life's basic necessities; 
whether withholding all or part of monetary benefits by way 
of recoupment would nullify the objective for which such 
benefits were intended; whether failure to make restitution 
would result in unfair gain to the debtor; and whether the 
appellant's reliance on the improved death pension program 
resulted in his relinquishment of a valuable right or his 
incurrence of a legal obligation.  Id.

For the reasons stated below, the Board finds that an attempt 
should be made to obtain additional information concerning 
the appellant's financial status, and this case will be 
remanded for that purpose.

In a financial status report filed in June 1998, the 
appellant showed that VA death pension was her only income.  
She listed monthly expenses of $476.50.  She also listed one 
unpaid debt of $1500, which, she stated, was the balance of a 
personal loan from an individual who lent her money for the 
veteran's burial expenses.

In a financial status report filed in July 2000, the 
appellant showed monthly income of $502 from VA and $460 from 
SSA.  She listed monthly expenses, not including payments on 
debts, of $665.01.  She listed monthly payments on debts of 
$234.  She showed 8 unpaid debts totaling $6641, which 
included balances on 5 credit cards and a remaining balance 
of $300 on the personal loan for the veteran's burial 
expenses.

The appellant's claims file does not contain any information 
since July 2000 concerning her financial status.  In a 
Statement of the Case in February 2000, the RO stated that 
the appellant's current monthly VA death pension benefits 
were being withheld and applied to her indebtedness.  The 
evidence in the claims file does not disclose the amount 
which the appellant currently receives from SSA, whether she 
has income from other sources, or the status of the debts 
which she listed in July 2000.  The Board finds that the 
appellant should be requested to file another financial 
status report prior to appellate review of her appeal on the 
issue of whether recovery of the remaining indebtedness would 
be against equity and good conscience.

Under the circumstances, this case is REMANDED for the 
following:

1.  The appellant should be requested to complete and 
return VA Form 20-5655, Financial Status Report, 
showing her current income, expenses, assets, and 
installment contracts and other debts.

2.  Following receipt of the appellant's financial 
status report, any further appropriate development 
action should be taken.

Following completion of these actions, the evidence should be 
reviewed and a determination should be made as to whether the 
appellant's claim may now be granted.  If the decision 
remains adverse to the appellant, she and her representative 
should be provided with an appropriate Supplemental Statement 
of the Case (SSOC) and an opportunity to respond thereto.  
The SSOC should notify the appellant of any information, and 
any medical or lay evidence not previously provided to VA, 
which is necessary to substantiate the claim and whether VA 
or the claimant is expected to obtain any such evidence.  The 
case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The purpose 
of this REMAND is to assist the appellant.  By this REMAND, 
the Board intimates no opinion as to the ultimate disposition 
of the appeal.  No action is required of the appellant until 
she receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



